Exhibit 10.2

 

NON-QUALIFIED STOCK OPTION AGREEMENT
FOR COMPANY EMPLOYEES
UNDER NORTHEAST BANCORP AMENDED AND RESTATED
2010 STOCK OPTION AND INCENTIVE PLAN

 

Name of Optionee:

 

Type of
Stock:                                                                                                                                              
Voting Common Stock

 

No. of Option Shares:

 

Option Exercise Price per Share:

 

Grant Date:

 

Expiration Date:

 

Pursuant to the Northeast Bancorp Amended and Restated 2010 Stock Option and
Incentive Plan as amended through the date hereof (the “Plan”), Northeast
Bancorp (the “Company”) hereby grants to the Optionee named above an option (the
“Stock Option”) to purchase on or prior to the Expiration Date specified above
all or part of the number of shares of Voting Common Stock of the Company
specified above at the Option Exercise Price per Share specified above subject
to the terms and conditions set forth herein and in the Plan.  This Stock Option
is not intended to be an “incentive stock option” under Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”).

 

1.                                      Exercisability Schedule.  No portion of
this Stock Option may be exercised until such portion shall have become
exercisable.  Except as set forth below, and subject to the discretion of the
Administrator (as defined in Section 2 of the Plan) to accelerate the
exercisability schedule hereunder, this Stock Option shall be exercisable with
respect to the following number of Option Shares on the dates indicated, so long
as Optionee remains an employee of the Company or a Subsidiary on such dates:

 

Incremental (Aggregate Number)
of Option Shares Exercisable

 

Exercisability Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Once exercisable, this Stock Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the

 

--------------------------------------------------------------------------------


 

Plan.  In the case of and subject to the consummation of a Sale Event, this
Stock Option shall vest and become fully exercisable as of the effective time of
the Sale Event.

 

2.                                      Manner of Exercise.

 

(d)                                 The Optionee may exercise this Stock Option
only in the following manner:  from time to time on or prior to the Expiration
Date of this Stock Option, the Optionee may give written notice to the
Administrator of his or her election to purchase some or all of the Option
Shares purchasable at the time of such notice.  This notice shall specify the
number of Option Shares to be purchased.

 

Payment of the purchase price for the Option Shares may be made by one or more
of the following methods:  (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee and
are not then subject to any restrictions under any Company plan and that
otherwise satisfy any holding periods as may be required by the Administrator;
(iii) by the Optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
option purchase price, provided that in the event the Optionee chooses to pay
the option purchase price as so provided, the Optionee and the broker shall
comply with such procedures and enter into such agreements of indemnity and
other agreements as the Administrator shall prescribe as a condition of such
payment procedure; (iv) by a “net exercise” arrangement pursuant to which the
Company will reduce the number of shares of Stock issuable upon exercise by the
largest whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price; or (v) a combination of (i), (ii), (iii) and
(iv) above.  Payment instruments will be received subject to collection.

 

The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of laws, and (iii) the receipt by
the Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Stock Options under the Plan and any subsequent resale of the
shares of Stock will be in compliance with applicable laws and regulations.  In
the event the Optionee chooses to pay the purchase price by previously-owned
shares of Stock through the attestation method, the number of shares of Stock
transferred to the Optionee upon the exercise of the Stock Option shall be net
of the Shares attested to.

 

(e)                                  The shares of Stock purchased upon exercise
of this Stock Option shall be transferred to the Optionee on the records of the
Company or of the transfer agent upon compliance to the satisfaction of the
Administrator with all requirements under applicable laws or regulations in
connection with such issuance and with the requirements hereof and of the Plan. 
The determination of the Administrator as to such compliance shall be final and
binding on the Optionee.  The Optionee shall not be deemed to be the holder of,
or to have any of the rights of a holder with respect to, any shares of Stock
subject to this Stock Option unless and until this

 

2

--------------------------------------------------------------------------------


 

Stock Option shall have been exercised pursuant to the terms hereof, the Company
or the transfer agent shall have transferred the shares to the Optionee, and the
Optionee’s name shall have been entered as the stockholder of record on the
books of the Company.  Thereupon, the Optionee shall have full voting, dividend
and other ownership rights with respect to such shares of Stock.

 

(f)                                   The minimum number of shares with respect
to which this Stock Option may be exercised at any one time shall be 100 shares,
unless the number of shares with respect to which this Stock Option is being
exercised is the total number of shares subject to exercise under this Stock
Option at the time.

 

(g)                                  Notwithstanding any other provision hereof
or of the Plan, no portion of this Stock Option shall be exercisable after the
Expiration Date hereof.

 

3.                                      Termination of Employment.  If the
Optionee’s employment by the Company or a Subsidiary (as defined in the Plan) is
terminated, the exercisability of this Stock Option may be accelerated and the
period within which to exercise the Stock Option may be subject to earlier
termination as set forth below.  The Administrator’s determination of the reason
for termination of the Optionee’s employment shall be conclusive and binding on
the Optionee and his or her representatives or legatees.  Except as set forth
below, any portion of this Stock Option that is not exercisable on the date of
termination shall terminate immediately and be of no further force or effect.

 

(a)                                 Termination Due to Death or Disability.  If
the Optionee’s employment terminates by reason of the Optionee’s death or
disability (as determined by the Administrator), any portion of this Stock
Option outstanding on such date shall become fully exercisable and may
thereafter be exercised by the Optionee or the Optionee’s legal representative
or legatee (as applicable) for a period of 12 months from the date of
termination or until the Expiration Date, if earlier.

 

(b)                                 Termination for Cause.  If the Optionee’s
employment terminates for Cause, any portion of this Stock Option outstanding on
such date, whether or not exercisable, shall terminate immediately and be of no
further force and effect.  For purposes hereof, unless otherwise provided in an
employment agreement between the Company and the Optionee, “Cause” for
termination shall be deemed to exist upon (a) the Optionee’s continued
non-performance of the Optionee’s duties to the Company or a Subsidiary (other
than by reason of the Optionee’s physical or mental illness, incapacity or
disability); (b) the Optionee’s commission of any crime involving moral
turpitude or any felony; (c) the Optionee’s violation of any confidentiality,
noncompetition or nonsolicitation covenants with respect to the Company or a
Subsidiary; (d) the Optionee’s material violation of the Company’s or a
Subsidiary’s policies or rules material to the Optionee’s employment; (e) the
Optionee’s engagement in deliberate dishonesty with regard to the Company or a
Subsidiary or (f) the Optionee’s failure to cooperate with a bona fide internal
investigation or an investigation by regulatory or law enforcement authorities,
after being instructed by the Company or a Subsidiary to cooperate, or the
willful destruction or failure to preserve documents or other materials known to
be relevant to such investigation or the inducement of others to fail to
cooperate or to produce documents or other materials in connection with such
investigation.

 

3

--------------------------------------------------------------------------------


 

(c)                                  Other Termination.  If the Optionee’s
employment terminates for any reason other than the Optionee’s death, the
Optionee’s disability or Cause, and unless otherwise determined by the
Administrator, any portion of this Stock Option outstanding on such date may be
exercised, to the extent exercisable on the date of termination, for a period of
three months from the date of termination or until the Expiration Date, if
earlier.

 

4.                                      Incorporation of Plan.  Notwithstanding
anything herein to the contrary, this Stock Option shall be subject to and
governed by all the terms and conditions of the Plan, including the powers of
the Administrator set forth in Section 2(b) of the Plan.  Capitalized terms in
this Agreement shall have the meaning specified in the Plan, unless a different
meaning is specified herein.

 

5.                                      Transferability.  This Agreement is
personal to the Optionee, is non-assignable and is not transferable in any
manner, by operation of law or otherwise, other than by will or the laws of
descent and distribution.  This Stock Option is exercisable, during the
Optionee’s lifetime, only by the Optionee, and thereafter, only by the
Optionee’s legal representative or legatee.

 

6.                                      Tax Withholding.  The Optionee shall,
not later than the date as of which the exercise of this Stock Option becomes a
taxable event for Federal income tax purposes, pay to the Company or make
arrangements satisfactory to the Administrator for payment of any Federal,
state, and local taxes required by law to be withheld on account of such taxable
event.  The Optionee may elect to have the minimum required tax withholding
obligation satisfied, in whole or in part, by authorizing the Company to
withhold from shares of Stock to be issued a number of shares of Stock with an
aggregate Fair Market Value that would satisfy the minimum withholding amount
due.

 

7.                                      No Obligation to Continue Employment. 
Neither the Company nor any Subsidiary is obligated by or as a result of the
Plan or this Agreement to continue the Optionee in employment and neither the
Plan nor this Agreement shall interfere in any way with the right of the Company
or any Subsidiary to terminate the employment of the Optionee at any time.

 

8.                                      Integration.  This Agreement constitutes
the entire agreement between the parties with respect to this Stock Option and
supersedes all prior agreements and discussions between the parties concerning
such subject matter.

 

9.                                      Data Privacy Consent.  In order to
administer the Plan and this Agreement and to implement or structure future
equity grants, the Company, its subsidiaries and affiliates and certain agents
thereof (together, the “Relevant Companies”) may process any and all personal or
professional data, including but not limited to Social Security or other
identification number, home address and telephone number, date of birth and
other information that is necessary or desirable for the administration of the
Plan and/or this Agreement (the “Relevant Information”).  By entering into this
Agreement, the Grantee (i) authorizes the Company to collect, process, register
and transfer to the Relevant Companies all Relevant Information; (ii) waives any
privacy rights the Grantee may have with respect to the Relevant Information;
(iii) authorizes the Relevant Companies to store and transmit such information
in electronic form; and (iv) authorizes the transfer of the Relevant Information
to any jurisdiction in which the Relevant

 

4

--------------------------------------------------------------------------------


 

Companies consider appropriate.  The Grantee shall have access to, and the right
to change, the Relevant Information.  Relevant Information will only be used in
accordance with applicable law.

 

10.                               Notices.  Notices hereunder shall be mailed or
delivered to the Company at its principal place of business and shall be mailed
or delivered to the Optionee at the address on file with the Company or, in
either case, at such other address as one party may subsequently furnish to the
other party in writing.

 

 

NORTHEAST BANCORP

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.  Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.

 

Dated:

 

 

 

 

 

 

Optionee’s Signature

 

 

 

 

 

 

 

 

Optionee’s name and address:

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------